Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the rejections of Claims 16, 24, and 33 as being unpatentable over Olson in view of the other prior art references have been considered but are moot because the new grounds of rejection do not rely on Olson for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bihn (US 8,851,408), with evidentiary teaching from Churchill (US 2006/0174798).
Regarding Claim 24, Bihn discloses (Figure 3) a device (grain crushing apparatus 100) for producing a material made of crop material, comprising: a crushing apparatus for crushing the crop material (assembly of first and second grain crushing rollers 126 and 127), wherein the crushing apparatus has at least two opposite rollers mounted rotatably about parallel rotation axes (axes of rotation 122), wherein the crushing apparatus is designed to drive the rollers in opposite directions at a same circumferential speed (column 7 line 65 - column 8 line 7; the two rollers are driven by the same driving mechanism 90, and their respective teeth intermesh as the rollers rotate, so they must be rotating at the same circumferential speed) and to guide the crop material between the rollers (column 4 lines 39-46), and wherein a downstream comminution apparatus (finishing rollers 128) is connected to the crushing apparatus in such a way that during operation the crop material crushed in the crushing apparatus is fed to the downstream comminution apparatus (column 7 lines 32-37).
Regarding the limitations “for producing an insulation material made of straw” and “wherein the crushing apparatus is designed to crush straw nodes of the straw” from lines 1 and 6, respectively, these are considered to be recitations of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). Bihn does not disclose that the device produces an insulation material made of straw; rather, the device disclosed by Bihn, which is a grain roller mill, is used to produce feedstock. It is known in the art that a grain roller mill such as that disclosed by Bihn is capable of producing an insulation material made of straw, wherein the crushing apparatus is designed to crush straw nodes of the straw, as is evidenced by Churchill (see [0011] lines 1-4 and [0034] lines 6-9; the straw is used as a fire retardant, which is a type of insulation, and the nodes are crushed). Accordingly, the teaching of Churchill shows that the grain roller mill of Bihn is capable of producing an insulation material made of straw, and the crushing apparatus of said grain roller mill is capable of being designed to crush straw nodes of the straw, so these limitations of the claims are met.
Regarding Claim 29, Bihn discloses (Figures 2 and 5) the rollers (first and second grain crushing rollers 126 and 127) have axis-parallel or oblique grooves (grooves formed between teeth 129 of the rollers are parallel to the axes 122).
Regarding Claim 30, Bihn discloses (Figure 5) the rollers (first and second grain crushing rollers 126 and 127) mesh with one another in the manner of a spur gearing (column 6 lines 37-40 and 56-58)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Churchill (US 2006/0174798) in view of Bihn (US 8,851,408).
Regarding Claim 16, Churchill discloses a method for producing an insulation material made of straw ([0011] lines 1-4; the straw is used as a fire retardant, which is a type of insulation), comprising: crushing the straw, wherein straw nodes of the straw are crushed during the crushing operation ([0034] lines 6-9).
Churchill further discloses that the crushing is performed using rollers from a grain rolling mill ([0034] lines 8-9), but is silent to the structure and functionality of said rollers. Bihn teaches (Figure 3) a method for producing a material made of crop material, comprising: crushing the crop material (column 3 lines 59-62), wherein the crop material is crushed between at least two opposite rollers (first and second grain crushing rollers 126 and 127) rotating in opposite directions (column 4 lines 43-44), wherein the opposite rollers each rotate at a same circumferential speed (column 7 line 65 - column 8 line 7; the two rollers are driven by the same driving mechanism 90, and their respective teeth intermesh as the rollers rotate, so they must be rotating at the same circumferential speed). As this is a known design for a grain rolling mill, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing an insulation material made of straw disclosed by Churchill such that the straw is crushed between at least two opposite rollers rotating in opposite directions, wherein the opposite rollers each rotate at a same circumferential speed, as taught by Bihn, in order to perform the step of crushing the straw.
Examiner note: when the combination of Churchill and Bihn is made, the grain crushing apparatus 100 of Bihn is used in the milling step 12 of Churchill (see Figure 1) in order to perform the function of crushing and milling the straw.
Regarding Claim 17, Churchill discloses separating stalks of the straw prior to the crushing ([0032] lines 6-7; prior to crushing, straw bales are shredded in a bale shredder in order to break them down, which has the effect of separating stalks of the straw).
Regarding Claims 18-20, with reference to the aforementioned combination of Churchill and Bihn, Bihn is silent to the exact size of a gap width of a crushing gap during the crushing, but does state that the spacing between the rollers of the crushing apparatus, which directly correlates to the gap width, is adjusted based on the requirements for each particular crushing operation (column 5 lines 13-15). Examiner notes that the Applicant states in the specification that the claimed gap widths were chosen based on their suitability for use with cereal/wheat straw (see page 7 lines 22-23). Since the spacing between the rollers of Bihn is adjustable, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method disclosed by Churchill and modified by Bihn such that the gap width of the crushing gap during the crushing of the straw is between 0.8 and 1.6 mm, is between 1.0 and 1.4 mm, or is 1.2 mm, because such selection or determination thereof would be the result of routine mechanical optimization of the roller spacing to crush straw material and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Regarding Claim 21, with reference to the aforementioned combination of Churchill and Bihn, Bihn teaches (Figures 2 and 5) the rollers (first and second grain crushing rollers 126 and 127) have axis-parallel or oblique grooves (grooves formed between teeth 129 of the rollers are parallel to the axes 122).
Regarding Claim 22, Churchill discloses comminuting straw stalks of the straw prior to the crushing, wherein the crushing step is crushing the comminuted stalks ([0032] lines 2-4; the straw stalks are chopped/cut, i.e. comminuted, prior to being baled, which occurs prior to the milling/crushing step described in [0034]).
Regarding Claim 23, with reference to the aforementioned combination of Churchill and Bihn, Bihn teaches (Figure 3) comminuting the straw after the crushing (column 7 lines 32-37; grain crushing apparatus 100 comprises finishing rollers 128 which further comminute the material that has been crushed by first/second grain crushing rollers 126/127).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bihn with evidence from Churchill as applied to Claim 24 above, and further in view of Ryan (US 3,972,484).
Regarding Claim 25, Bihn does not disclose a feed of the material to the crushing apparatus being designed to separate the stalks of the straw prior to the crushing. Ryan teaches (Figures 2 and 3) a device for comminuting straw comprising a crushing apparatus (cutter roll 21), wherein a feed (augurs 18 and 20) of the straw to the crushing apparatus is designed to separate stalks of the straw prior to the crushing, because this evens out the distribution rate of the straw and allows for uniform delivery into the crushing apparatus (column 2 lines 15-21; by spreading out the clumps, the stalks of the straw are thus separated). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Bihn such that a feed of the straw to the crushing apparatus is designed to separate stalks of the straw prior to the crushing, as taught by Ryan, to ensure uniform distribution of the straw into the crushing apparatus.
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bihn with evidence from Churchill as applied to Claim 24 above.
Regarding Claims 26-28, Bihn is silent to the exact size of a gap width of a crushing gap of the crushing apparatus, but does state that the spacing between the rollers of the crushing apparatus, which directly correlates to the gap width, is adjusted based on the requirements for each particular crushing operation (column 5 lines 13-15). Examiner notes that the Applicant states in the specification that the claimed gap widths were chosen based on their suitability for use with cereal/wheat straw (see page 7 lines 22-23). Since the crushing apparatus of Bihn is adjustable, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the crushing apparatus disclosed by Bihn such that the gap width of the crushing gap is between 0.8 and 1.6 mm, is between 1.0 and 1.4 mm, or is 1.2 mm, because such selection or determination thereof would be the result of routine mechanical optimization of the crushing apparatus to crush straw material and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Bihn with evidence from Churchill as applied to Claim 24 above, and further in view of Wurmbach (DE 102005053049, provided with the Office action mailed 03/08/2021). For text citations of Wurmbach, refer to the machine translation provided as Non-Patent Literature.
Regarding Claim 32, Bihn does not disclose an upstream comminution apparatus. Wurmbach teaches (Figure 1) a device for comminuting straw ([0001] lines 13-15) comprising a crushing apparatus (post shredding device 6 having comminuting rollers 24/26; [0036] line 348), wherein an upstream comminution apparatus (chopping device 4 having knife drum 14 with chopping knives 16 and counter blade 13) is connected to the crushing apparatus in such a way that during operation the straw comminuted in the upstream apparatus is fed to the crushing apparatus (see arrow 18 in Figure 1). The inclusion of this upstream comminution apparatus allows the straw to be cut to a specific desired length prior to the crushing ([0035] lines 338-339), which one skilled in the art would understand is advantageous because it results in a more uniform size of the finished comminuted straw. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Bihn to also include an upstream comminution apparatus connected to the crushing apparatus in such a way that during operation the straw comminuted in the upstream apparatus is fed to the crushing apparatus, as taught by Wurmbach, in order to improve the size uniformity of the finished product.
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Churchill (US 2006/0174798) in view of Vohra (US 6,105,335).
Regarding Claim 33, Churchill discloses an insulation material ([0011] lines 1-4; a fire retardant building material is a type of insulation) comprising comminuted straw, wherein straw nodes of the straw are crushed ([0032] lines 1-4 and [0034] lines 1-8; straw is comminuted and milled, and the straw nodes are crushed). 
Churchill does not disclose that the insulation material is a blow-in insulation material; rather, the comminuted straw disclosed by Churchill is then further processed with binding resin and pressed into a board (see steps 18-22 of Figure 1). However, Vohra teaches that it is known in the art to use comminuted straw as a blow-in insulation material (column 1 lines 59-60 and column 4 lines 29-32; “loose-fill” is known in the art to be synonymous with “blow-in”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the material comprising comminuted straw disclosed by Churchill as a blow-in insulation material, as taught by Vohra, because it is known in the art that comminuted straw can be used for this purpose.
Examiner note: when the combination of Churchill and Vohra is made, the comminuted straw produced by steps 10-12 of Churchill is used as a blow-in insulation material. 
Regarding Claim 34, when the combination of Churchill and Vohra is made, the blow-in insulation material consists essentially of comminuted straw (in the combination, the straw produced after step 12, see Churchill Figure 1, is used, so no binding resin or other additives have been added to the straw, as this occurs in later processing steps that are not performed when the straw is used as a blow-in insulation material), wherein the straw nodes are crushed ([0034] lines 6-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725